Citation Nr: 0702772	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an extraschedular rating for lumbosacral 
strain with degenerative disc disease, currently rated as 
60 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
August 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in San Diego, 
California.  In that rating decision, the RO granted an 
increased rating from zero percent to 20 percent for the 
veteran's service connected low back disability.  The 
veteran's disagreement with that decision led to this appeal.  
The veteran testified before a decision review officer at a 
hearing held at the RO in August 2002.  The Board remanded 
the claim in November 2003.  Thereafter, in a decision dated 
in March 2005, the Board denied a rating in excess 
of 20 percent for lumbosacral strain with degenerative disc 
disease prior to September 23, 2002, and, effective that 
date, granted a schedular 60 percent rating for the service-
connected low back disability.  In addition, the Board 
remanded the matter of entitlement to an extraschedular 
rating for the veteran's lumbosacral strain with degenerative 
disc disease.  

The RO issued a supplemental statement of the case in 
June 2006 and returned the case to the Board in 
September 2006.  In November 2006, the Board received 
additional evidence forwarded to the Board by the RO.  That 
evidence includes a September 2006 letter from the veteran's 
previous work supervisor who said that the veteran's back 
condition had worsened, he had worked little since the first 
of April, that his last day of work was in June 2006, and she 
now understood that he was unable to work.  This statement 
raises the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  The Board refers this matter to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the March 2005 remand, the Board noted that the veteran's 
service-connected lumbosacral strain with degenerative disc 
disease had resulted in a substantial reduction in 
productivity and overall job performance, and that those 
factors might indicate a "marked interference with 
employment" pursuant to 38 C.F.R. § 3.321(b)(1).  It was on 
that basis that the Board remanded the claim to the AMC for 
referral to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  In a 
memorandum dated in February 2006, the Director of the 
Compensation and Pension service stated she was not persuaded 
the evidence in this case rendered it "exceptional" and 
said the veteran was adequately rated 60 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243, based on 
incapacitating episodes of at least six weeks a year (3.5 
days per month times twelve months).  Review of the record 
indicates that this number was based on a letter received 
from the veteran's supervisor pertaining to the veteran's 
absences from work in 2004.  

In November 2006, after the AMC returned the remanded claim 
to the Board, the RO forwarded additional evidence to the 
Board, including a September 2006 letter from the veteran's 
previous work supervisor who had written the 2004 letter 
referenced in the prior paragraph.  In the September 2006 
letter, the work supervisor stated that she had been the 
veteran's direct supervisor for more than three years.  She 
said that since she had written the letter concerning the 
veteran's absences in 2004, his back condition had worsened.  
She stated that the veteran had worked little since the first 
of April and she now understood that the veteran was unable 
to work.  She stated that his last day of work was in 
June 2006.  (As noted in the introduction above, this letter 
and the veteran's statements have raised a claim for a total 
compensation rating based upon individual unemployability, 
which is not on appeal but is referred to the RO for 
appropriate action.)  The June 2006 letter has not been 
considered by the Agency of Original Jurisdiction (RO or 
AMC), nor was it considered by the Director of the 
Compensation Service when she considered the extraschedular 
claim.  

As the September 2006 letter arguably has a bearing on 
entitlement to an extraschedular rating, it is the judgment 
of the Board that further development should be undertaken 
and that the claim should again be referred to the Director 
of the Compensation Service for consideration of an 
extraschedular rating for the veteran's service-connected low 
back disability.  In terms of development, the AMC should, 
with authorization from the veteran, obtain and associate 
with the claims file, information and/or records from the 
veteran's supervisor/prior employer concerning absences from 
work due to his low back disability during 2005 and 2006, as 
well as special accommodations for the veteran to which his 
supervisor referred in her 2004 letter.  

The Board also notes that its March 2005 remand specifically 
requested that if the extraschedular rating was not granted, 
the veteran be provided notice that complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
Although the AMC sent the veteran a letter in February 2006 
stating it would be developing his appeal, the AMC said it 
was working on the appeal regarding an increased rating for a 
lumbosacral strain with degenerative disc disease, rated as 
20 percent disabling.  (As noted above, pursuant to a March 
2005 Board decision, the rating for the low back disability 
was increased to 60 percent effective from September 23, 
2002.)  The letter made no reference to an extraschedular 
rating or the evidence needed to substantiate an 
extraschedular rating, but rather said the "AMC will 
adjudicate the claim of entitlement to service connection for 
the above claimed conditions."  

In view of the deficiencies of the February 2006 letter, the 
AMC should provide the veteran with notice of the evidence 
needed to substantiate an extraschedular rating, what 
information and evidence VA will obtain, and what evidence 
and information he should provide.  In this regard, the AMC 
should notify the veteran that he may submit his own 
statement as well as statements from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner his service-connected low back 
disability has interfered with his employment.  In addition, 
the veteran should be requested to submit or identify any 
medical evidence that pertains to his low back disability and 
may be pertinent to the matter of entitlement to an 
extraschedular rating, such as evidence that would show 
frequent hospitalizations or the degree to which his service-
connected lumbosacral strain with degenerative disc disease 
has interfered with employment.  The AMC should request 
specifically that the veteran send VA any evidence in his 
possession that pertains to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence needed to substantiate a 
claim for an extraschedular rating for 
his service-connected lumbosacral 
strain with degenerative disc disease 
that complies fully with the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  Notify the veteran that he 
may submit his own statement or 
statements from other individuals who 
are able to describe from their 
knowledge and personal observations in 
what manner his service-connected low 
back disability has interfered with his 
employment.  In addition, request that 
the veteran submit or identify any 
medical evidence that pertains to his 
low back disability and may be 
pertinent to the matter of entitlement 
to an extraschedular rating, such as 
evidence that would show frequent 
hospitalizations or the degree to which 
his service-connected lumbosacral 
strain with degenerative disc disease 
has interfered with employment.  
Request that the veteran provide VA 
with any evidence in his possession 
that that pertains to his claim.

2.  With authorization from the 
veteran, obtain and associate with the 
claims file, information and/or records 
from the veteran's supervisor/prior 
employer ([redacted]Employment 
[redacted], [redacted]
[redacted], [redacted] [redacted], 
[redacted] [redacted]) 
concerning the veteran's absences from 
work due to his low back disability 
during 2005 and 2006, as well as 
special accommodations for the veteran 
to which his supervisor referred in her 
2004 letter.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, refer the claim for an 
extraschedular rating for the veteran's 
lumbosacral strain with degenerative 
disc disease to the Director of the VA 
Compensation and Pension Service for 
consideration of an extraschedular 
rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  Again, please 
direct attention to the relevant 
medical evidence, time taken off from 
work, the veteran's testimony and 
statements, and any other evidence that 
may be obtained from the veteran's 
employer regarding special 
accommodation and absenteeism 
associated with the veteran's service-
connected low back disability.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case that 
addresses all evidence added to the 
record since the June 2006 supplemental 
statement of the case.  The veteran and 
his representative should be provided 
the opportunity to respond.  

Thereafter, the claim should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


